Title: To Benjamin Franklin from Jonathan Williams, Jr., 9 August 1783
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


          
            Dear & hond Sir.
            Nantes Augt. 9. 1783.
          
          I have sent to Billy by this Post a Copy of my last Memoire to M de Vergennes,
            Supported by those of my Creditors who are of this Town & were of the Meeting, with
            Copies & Extracts of Several Letters I have received. I send also the originals of
            these Letters to prove the veracity of the Extracts. As they extend to matters foreign
            to the Subject and are too lengthy to be given to the Minister, please to certify the
            verity of the Extracts, after examination, so as the Originals may be immediately
            returned to me.
          You observed to me in your last kind Letter that there was no Situation in Life in which a
            man might not, by conducting well, do himself honour; this is more my Ambition than any
            View of Fortune, and I declare to you in the Sincerity of my Heart, that I look forward
            to the Day I shall have Satisfied all my Creditors, with more eagerness, than ever my
            Imagination excited me to do in any other View. I beg you will read Attentively the
            Letters I have Sent, & after considering that not one of the writers knew the others
            Sentiments you will conceive of the Pleasure I enjoy; I wish you to believe that
            notwithstanding all this Favour nothing on Earth Shall tempt me to do the Smallest Act
            in favour of any one Creditor to the Prejudice of the whole, and I expect the Indulgence of my Friends only
            as my Conduct Shall Answer this Principle. I trust I Shall not reckon among my
            misfortunes any diminution in your Esteem & am as ever most dutifully and
            affectionately Yours,
          
            Jona Williams J
          
         
          Addressed: a monsieur / Monsieur
            Franklin / Ministre plenipotentiaire / des Etats Unis en Son / Hotel a Passy. / pres
            Paris
          Notation: Jonn. Williams Nantes 9th Aug.
            83
        